DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed 09/21/2021 has been entered. Claims 1 and 3-26 are pending in the application.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 21-23, 25, 27-28 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Pinkerton (2608409).

Regarding claim 21, Pinkerton (Figures 1-7) teaches a skating balancing aid comprising a circular disk (Col. 2, Lines 10-30) having (i) a bottom side (15) with a substantially planar bottom surface, (ii) a top side (14), (iii) an annular vertical side (13) spanning between the top and bottom sides, and (iv) a slot (17) extending into an interior of the disk with the slot2Appl. No. 16/895,512Response to Office Action of July 2, 2021 being located at least partially on the annular vertical side (13) (Col. 2, Lines 10-30) and being configured to receive a blade of a hockey stick therethrough into the interior (Col. 3, Lines 31-36).  
 	It is noted that the prior art of Pinkerton is fully capable of performing the claim recitations of “a skating balancing aid” and “configured to receive a blade of a hockey stick therethrough into the interior” as Pinkerton discloses (Col. 3, Lines 31-36): “in the use of the device, the rubber block may be distorted by applying substantially tangential forces at opposite sides of the slot 17, such forces being applied manually, for the purpose of opening the slot 17 wide enough to slip the block over the shaft.” Apparatus claims cover what a device is, not what a device does." Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990)). A claim containing a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus if the prior art apparatus teaches all the structural limitations of the claim (See: Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987)).


(17) extends across an intersection between the annular vertical side (13) and the top side (14) and is located at least partially on the top side (See Fig. 3) (Col. 2, Lines 10-30).  


	Regarding claim 23, Pinkerton (Figures 1-7) teaches the top side (14) has a substantially planar top surface (See Fig. 3) (Col. 2, Lines 10-30).  


	Regarding claim 25, Pinkerton (Figures 1-7) teaches the skating balancing aid is comprised substantially of an elastomeric material (Col. 2, Lines 10-30).  


	Regarding claim 27, Pinkerton (Figures 1-7) teaches the blade is received in the interior through the slot (17).  
	It is noted that the prior art of Pinkerton is fully capable of performing the claim recitations of “the blade is received in the interior through the slot” as Pinkerton discloses (Col. 3, Lines 31-36): “in the use of the device, the rubber block may be distorted by applying substantially tangential forces at opposite sides of the slot 17, such forces being applied manually, for the purpose of opening the slot 17 wide enough to slip the block over the shaft.” Apparatus claims cover what a device is, not what a device does." Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 structural limitations of the claim (See: Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987)).


	Regarding claim 28, Pinkerton (Figures 1-7) teaches the hockey stick, wherein the blade is received in the interior through the slot (17).  
	It is noted that the prior art of Pinkerton is fully capable of performing the claim recitations of “the blade is received in the interior through the slot” as Pinkerton discloses (Col. 3, Lines 31-36): “in the use of the device, the rubber block may be distorted by applying substantially tangential forces at opposite sides of the slot 17, such forces being applied manually, for the purpose of opening the slot 17 wide enough to slip the block over the shaft.” Apparatus claims cover what a device is, not what a device does." Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990)). A claim containing a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus if the prior art apparatus teaches all the structural limitations of the claim (See: Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987)).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 24 is rejected under 35 U.S.C. 103 as being unpatentable over Pinkerton in view of Sasko (5520386).

	Regarding claim 24, Pinkerton (Figures 1-7) teaches a skating balancing aid that inherently has a weight (though a specific value is not disclosed).  
 	Pinkerton does not teach the skating balancing aid weighs about 2 pounds.  
 	Sasko teaches the skating balancing aid weighs about 2 pounds (Col. 3, Lines 31-38).
 	It would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to provide Pinkerton with the skating balancing aid weighs about 2 pounds as a means of providing a sports implement attachment weight having any desired weight (Sasko: Col. 3, Lines 31-38).

Claims 26 is rejected under 35 U.S.C. 103 as being unpatentable over Pinkerton in view of Fell (5836841).

	Regarding claim 26, Pinkerton (Figures 1-7) teaches the skating balancing aid is comprised substantially of an elastomeric material (Col. 2, Lines 10-30), the elastomeric material has a Shore A hardness of about 80.  
 	It is noted that the prior art of Pinkerton discloses an elastomeric material that is rubber. Pinkerton (Col. 2, Lines 10-30) discloses: “In one of its forms the improved training device is or may be constituted of a block of rubber or other resilient material having on outer wall 13 of any desired configuration.” The shore A scale ranges from 0A to 100A where a medium hard to hard rubber ranges from 60A-100A (https://www.smooth-on.com/page/durometer-shore-hardness-scale/) (https://www.j-flex.com/how-is-rubber-hardness-measured-what-does-shore-hardness-mean/). If there is any doubt with the hardness of the rubber of Pinkerton, the prior art of Fell is also being used to teach “the elastomeric material has a Shore A hardness of about 80.”
 	Fell (Figures 1-7) teaches the elastomeric material has a Shore A hardness of about 80 (Col. 8, Lines 13-19).
 	It would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to provide Pinkerton with the elastomeric material has a Shore A hardness of about 80 as taught by Fell as a means of making a hockey blade .

Claims 29-32 and 34-35 are rejected under 35 U.S.C. 103 as being unpatentable over Pinkerton in view of Sasko (5520386).

	Regarding claim 29, Pinkerton (Figures 1-7) teaches the blade is received in the interior through the slot (17). 
 	Pinkerton does not each when the bottom surface is placed on a substantially horizontal surface the combination is balanced with a shaft of the hockey stick extending upwardly without external support.  
	Sasko teaches when the bottom surface is placed on a substantially horizontal surface the combination is balanced with a shaft of the hockey stick extending upwardly without external support (Col. 3, Lines 31-38).
 	It is noted Sasko teaches a sports implement attachment weight having any desired weight (Sasko: Col. 3, Lines 31-38) so that a weight that is heavier than the hockey stick will extend “upwardly without external support” as claimed.
 	It would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to provide Pinkerton with the bottom surface is placed on a substantially horizontal surface the combination is balanced with a shaft of the hockey stick extending upwardly without external support as a means of providing a sports implement attachment weight having any desired weight (Sasko: Col. 3, Lines 31-38).


	Regarding claim 30, Pinkerton (Figures 1-7) teaches the hockey stick, wherein the blade is received in the interior through the slot (17).
 	Pinkerton does not teach when the bottom surface is placed on a substantially horizontal surface the combination is balanced with a shaft of the hockey stick extending upwardly without external support.  
	Sasko teaches when the bottom surface is placed on a substantially horizontal surface the combination is balanced with a shaft of the hockey stick extending upwardly without external support (Col. 3, Lines 31-38).
 	It is noted Sasko teaches a sports implement attachment weight having any desired weight (Sasko: Col. 3, Lines 31-38) so that a weight that is heavier than the hokey stick will result in a stick that extends “upwardly without external support” as claimed.
 	It would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to provide Pinkerton with the bottom surface is placed on a substantially horizontal surface the combination is balanced with a shaft of the hockey stick extending upwardly without external support as a means of providing a sports implement attachment weight having any desired weight (Sasko: Col. 3, Lines 31-38).


	Regarding claim 31, Pinkerton (Figures 1-7) teaches a skating balancing aid comprising a disk (Col. 2, Lines 10-30) that inherently has a weight, and having (i) a bottom side (15) with a substantially planar bottomAppl. No. 16/895,512 Response to Office Action of July 2, 2021 surface, (ii) a top side (14) with a 
	It is noted that the prior art of Pinkerton is fully capable of performing the claim recitations of “a skating balancing aid” and “configured to receive a blade of a hockey stick therethrough into the interior” as Pinkerton discloses (Col. 3, Lines 31-36): “in the use of the device, the rubber block may be distorted by applying substantially tangential forces at opposite sides of the slot 17, such forces being applied manually, for the purpose of opening the slot 17 wide enough to slip the block over the shaft.” Apparatus claims cover what a device is, not what a device does." Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990)). A claim containing a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus if the prior art apparatus teaches all the structural limitations of the claim (See: Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987)).
 	Pinkerton does not teach a disk weighing about 2 pounds.
 	Sasko teaches a disk weighing about 2 pounds (Col. 3, Lines 31-38).



	Regarding claim 32, the modified Pinkerton (Figures 1-7) teaches substantially comprising an elastomeric material (Col. 2, Lines 10-30).  


	Regarding claim 34, the modified Pinkerton (Figures 1-7) teaches the blade is received in the interior through the slot (17).  
	It is noted that the prior art of Pinkerton is fully capable of performing the claim recitations of “the blade is received in the interior through the slot” as Pinkerton discloses (Col. 3, Lines 31-36): “in the use of the device, the rubber block may be distorted by applying substantially tangential forces at opposite sides of the slot 17, such forces being applied manually, for the purpose of opening the slot 17 wide enough to slip the block over the shaft.” Apparatus claims cover what a device is, not what a device does." Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990)). A claim containing a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus if the structural limitations of the claim (See: Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987)).


	Regarding claim 35, the modified Pinkerton (Figures 1-7) teaches the blade is received in the interior through the slot (17). 
 	The modified Pinkerton does not teach when the bottom surface is placed on a substantially horizontal surface the combination is balanced with a shaft of the hockey stick extending upwardly without external support.
	Sasko teaches when the bottom surface is placed on a substantially horizontal surface the combination is balanced with a shaft of the hockey stick extending upwardly without external support (Col. 3, Lines 31-38).
 	It is noted Sasko teaches a sports implement attachment weight having any desired weight (Sasko: Col. 3, Lines 31-38) so that a weight that is heavier than the hockey stick will result in a stick that extends “upwardly without external support” as claimed.
 	It would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to provide Pinkerton with the bottom surface is placed on a substantially horizontal surface the combination is balanced with a shaft of the hockey stick extending upwardly without external support as a means of providing a sports implement attachment weight having any desired weight (Sasko: Col. 3, Lines 31-38).

Claims 33 is rejected under 35 U.S.C. 103 as being unpatentable over Pinkerton in view of Sasko, further in view of Fell (5836841).

	Regarding claim 33, the modified Pinkerton (Figures 1-7) teaches substantially comprising an elastomeric material (Col. 2, Lines 10-30), the elastomeric material has a Shore A hardness of about 80.  
	It is noted that the prior art of Pinkerton discloses an elastomeric material that is rubber. Pinkerton (Col. 2, Lines 10-30) discloses: “in one of its forms the improved training device is or may be constituted of a block of rubber or other resilient material having on outer wall 13 of any desired configuration.” The shore A scale ranges from 0A to 100A where a medium hard to hard rubber ranges from 60A-100A (https://www.smooth-on.com/page/durometer-shore-hardness-scale/) (https://www.j-flex.com/how-is-rubber-hardness-measured-what-does-shore-hardness-mean/). If there is any doubt with the hardness of the rubber of Pinkerton, the prior art of Fell is also being used to teach “the elastomeric material has a Shore A hardness of about 80.”
 	Fell (Figures 1-7) teaches the elastomeric material has a Shore A hardness of about 80 (Col. 8, Lines 13-19).
 	It would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to provide the modified Pinkerton with the elastomeric material has a Shore A hardness of about 80 as taught by Fell as a means of making a hockey blade attachment from a resilient material when impacted will compress or .

Response to Arguments
Applicant’s arguments with respect to claims 21-35 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER GLENN whose telephone number is (571)272-1277.  The examiner can normally be reached on 9:00 a.m. - 5:00 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, EUGENE KIM can be reached on (571) 272-4463.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/C.G./Examiner, Art Unit 3711